 1

 2

 3                                                         JS-6
 4

 5

 6

 7

 8                  UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA
10

11   ROBERT OKUMOTO,                    CASE NO. 2:19-cv-02658-SK
12                      Plaintiff,
13             v.                       JUDGMENT
14   ANDREW M. SAUL,
15                      Defendant.
16

17      Pursuant to the Order Dismissing Action for Failure to Prosecute, IT
18 IS ADJUDGED that the complaint is dismissed and this action is dismissed

19 without prejudice.

20

21

22 DATED:     April 8, 2020
                                          HON. STEVE KIM
23                                        U.S. MAGISTRATE JUDGE
24

25

26

27

28
